Case 2:20-cv-03927-CBM-KS Document 18 Filed 08/26/21 Page 1of1i Page ID#98

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 20-CV-03927-CBM-(KSx) Date August 26, 2021

 

 

Title Chrome Hearts LLC v. Common Lines et al

 

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE
YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
NONE PRESENT NONE PRESENT
Proceedings:

IN CHAMBERS- ORDER TO SHOW CAUSE SERVICE COMPLIANCE
WITH FED. R. CIV. P. 4(F)

Pending before the Court is Plaintiff's Request for Clerk to Enter Default against Defendants Common
Lines, Adam Hand, Zach Hand. (Dkt. 10.) Plaintiff filed proof of service and a Declaration of Colby A. Meagle,
Plaintiff's counsel, indicating that the Complaint and Summons was mailed to addresses in Ireland via United States
Postal Service, Priority Mail International on June 9, 2019. (Dkt. 9.) The Court ordered Plaintiff to file a
declaration advising the Court whether service complies with Fed. R. Civ. P. 4(f). Plaintiff filed a Response and a
Receipt for Foreign Service and the Court vacated the Order to show cause. (Dkt. 13, 15, 17.)

Plaintiff's Receipt for Foreign Service does not appear to confirm with Rule 4(f). Thus, the Court orders
Plaintiff to file a declaration advising the Court whether its Receipt for Foreign Service complies with Rule 4(f)
and/or the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents no later than
September 6, 2021. See Brockmeyer v. May, 383 F.3d 798, 801, 804 (9th Cir. 2004) (“The Hague Convention
affirmatively authorizes service of process through the Central Authority of a receiving state.”); see also GCUI-
Employer Ret. Fund v. Coleridge Fine Arts, 2015 U.S. Dist. LEXIS 17007, at *2 (D. Kan. Feb. 12, 2015) (“The
United States and Ireland are both parties to the Hague Convention, and the parties both assert and agree that
Defendant must be served in accordance with the Hague Convention.”).

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
